DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed November 27, 2019 are approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear if Applicant intends to positively claim the combination of an appendage rest and a scooter, or the subcombination of an appendage rest for use with a scooter.  Line 1 appears to set forth the subcombination.  Note the recitation “An appendage rest for use on a scooter”.  The remainder of the claim sets forth substantial structure directed to the scooter or the apparent combination of the appendage rest and scooter.  Note as follows:  “the scooter having a seat” (line 2); “the bracket having a proximal portion that is proximal to the seat” (line 6); “the proximal portion being attached to an underside of the seat” (line 7); “the top 
Claim 1 recites the limitation “appendage rest for use on a scooter, the appendage rest comprising: the scooter having a seat” in lines 1 to 2.  The metes and bounds of this recitation are unascertainable.  It appears that Applicant is claiming an appendage rest and scooter for use with a scooter.  Similarly see claim 7.
Regarding claim 1, line 4, the phrase "plank like" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim unascertainable.  Similarly see claim 7.
Line 6 of claim 1 is vague as it lacks appropriate punctuation.
The remaining claims are indefinite, as each depends from an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-5, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 103 as being unpatentable over Mocur (5306074) in view of Blount et al (5036938).
The primary reference shows all claimed features of the instant invention with the exception of the scooter having a seat and proximity of the scooter to the appendage rest (claims 1 and 3); wherein the scooter has a vertical steering column located at the front of the scooter (claim 4).
In the primary reference, note an appendage rest capable of use on a scooter, the appendage rest including: a wheeled device (11) having a seat (25); a brace (77, 78, 80); the brace being plank like (see Figure 3); the brace having a top side (top surfaces) and a bottom side (bottom surfaces); the brace having a proximal portion that is proximal to the seat (see Figures 3, 5 and 6); the proximal portion being attached to an underside of the seat such that the top side is contacting the underside of the seat (see Figures 3, 5 and 6); the brace having a distal portion (78, 80) that is distal from the seat; the distal portion extending away from the seat and toward a front of the wheeled device (see Figures 3, 5 and 6); a saddling portion (51, 52, 43); the saddling portion being attached to the top side; the saddling portion having a first end that is adjacent to the seat (see); the saddling portion being substantially the same length (49) as the distal portion (see Figure 3, from the leader line at “79” to the free end of “78”).
Regarding claim 2, note the saddling portion is integrally attached to the top side.  See Figures 3-6.
Regarding claim 3, note the seat and the saddling portion are positioned so as to form a substantially horizontal surface for resting an appendage upon.  See Figures 3-5.

Regarding claim 5, note cover (53); having a first edge and a second edge (see Figures 5 and 6); the first edge being fixedly attached to the saddling portion.
The secondary reference teaches providing a wheeled vehicle as a scooter.  See Figures 1 and 2.  The scooter conventionally includes a vertical steering column (27).
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify the primary reference in view of the teachings of the secondary reference by substituting scooter for the wheelchair, wherein the scooter includes a steering column.  This modification provides an alternate mobile device type for a user having a disablement.

Allowable Subject Matter
Claim 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 6, 8 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Frazier (20120084925) shows a wheeled device with accommodations for an amputee.  A wheeled device having accommodations for supporting a disabled leg is shown by each of Gates, Jr (2609864), Mocur (5906415), and Groth (20060071531).  Each of Jacks (9532913) and Forrest (3861745) shows a leg support for use with a chair.  Hill (5283909) shows a cover for use with a wheelchair.  Kempe (6146351) shows a cover that has a medium incorporated.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn					/MILTON NELSON JR/February 17, 2022                        Primary Examiner, Art Unit 3636